It is stated in the majority opinion that "a reading of the act discloses that it does not have the drastic and far-reaching effect attributed to it." It is also stated therein that "in no way may these officers *Page 422 
dictate or dominate the financial policies of either the Executive or the Legislative Department of the State." As I take it, the prevailing opinion is to the effect that the Director of Finance and his assistants are only authorized to act as aides and adjuncts to the constitutional officers in discharging and performing their duties and functions.
The Act is a lengthy one, and it could serve no purpose for me to quote isolated expressions contained therein to support the views I entertain. In fact, in order to gather the import of the Act, every provision and every sentence contained therein would require consideration. From my reading of the Act, I cannot agree that it has the restricted effect placed upon it by the majority opinion. If I did so, I would have subscribed to the prevailing opinion. I believe that the Legislature entertained the same views that I hold; that is, the Act was intended to have a far-reaching effect. I am supported in this observation by the following provision stated in the title of the Act:
"providing for the transfer of functions, properties, records, appropriations and obligations from existing officers, boards, commissions and other State agencies to the Department of Finance;" and
"providing for the merger or consolidation into one department to be known as the Department of Finance of all of the hereinabove enumerated functions, property, rights, credits, records, appropriations, personnel, assets and liabilities of all executive and administrative offices, *Page 423 
boards, commissions and other State agencies now existing whether created in the Constitution or otherwise where said duties and functions are of a similar nature or character to the functions and duties provided herein conformable to the provisions of Article III Section 32 and Article V Section 1 of the Constitution of Louisiana and providing for the creation of additional functions, duties and procedures of said Department of Finance germane to the purpose of this Act and necessary to effectuate the said objects and purposes;"
Undoubtedly, the Legislature was of the impression that the Act had such a far reaching effect that it was necessary to consolidate or merge the functions of various branches of the Executive Department in conformity with the provisions of Article III Section 32 and Article V Section 1 of the Constitution. I do not believe under these constitutional provisions that part of the functions of the various Executive Offices can be consolidated without doing violence to the Constitution. The Constitution sets out the various executive offices and only authorizes a change in these offices by a merger or consolidation of some of them.
It is conceded in the majority opinion that an office cannot be added to the Executive Department of the State for the reason that the Constitution specifically designates the offices which compose the Executive Department. As I understand the Act, it adds an office to the Executive Department and in no way attempts to consolidate or merge the offices of the Executive Department as authorized by the *Page 424 
Constitution. In fact, it seeks to take away various functions of these offices and places them under the direction and control of the Department of Finance, a new office created by the Act, which is in effect an added office or department to the Executive Branch of the Government in violation of the aforementioned constitutional provisions.
For these reasons, I respectfully dissent.